Per Curiam.

We agree with the board’s findings of fact and conclusions of law. However, respondent’s continued failure to register as an attorney with this court or to comply with continuing legal education requirements warrants a more severe sanction. Accordingly, we indefinitely suspend Elroy G. Morrison from the practice of law in Ohio until he is in full compliance with the rules of this court. When respondent is in full compliance, he may apply for readmission to the practice of law. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., A.W. Sweeney, Douglas, Wright, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.